DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of SEQ ID NO 1 and SEQ ID NO 2 in the reply filed on 5/24/2022 is acknowledged.
Applicant elected a combination of two primers, SEQ ID NO 1 and SEQ ID NO 2.  The specification in  table 1 teaches the SEQ ID NO 1 and SEQ DI NO 2 amplify the promoter.  Thus any claim requiring amplification of more than one region of CFTR, additional primers, or something in addition to the promoter are beyond the scope of the election.
Claims 2-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/24/2022.
	Claims 23, 33 are being examined.
Priority
	The instant application was filed 06/23/2020 and  is a continuation of 16221941, filed 12/17/2018, which is a continuation of 13312821 , filed 12/06/2011 which is a continuation of 10942757, filed 09/16/2004 .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/23/2020  is being considered by the examiner.
Claim Objections
Claim 23 and 33 objected to because of the following informalities:  
Claim 23 recites, “A kit comprising oligonucleotide primer pairs suitable for amplifying multiple target segments of a CFTR gene, wherein at least one primer of
each oligonucleotide primer pair is detectably labeled, and wherein the kit comprises at
least one primer selected from the group consisting of SEQ ID NOs: 1-70.” Applicant
elected a combination of SEQ ID NO 1 and SEQ ID NO 2. The specification teaches
SEQ ID NO 1 and 2 are forward and reverse for the promoter. Thus the claim is
inconsistent with the election. The claims should be amended to be consistent with the
election of a primer pair or at least two primers.
Claim 23 is objected to as it recites “CFTR” but does not recite the full terminology for the acronym (or abbreviation). Claims are more concise when the first time an acronym (or abbreviation) is presented the full terminology is also presented.  Finally an acronym (or abbreviation) may have alternative meanings to an artisan.
  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 23, 33  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a  kit comprising primer pairs the claim requires one primer pair has a detectable label. The specification does not provide a limiting definition of detectable label.  The specification teaches in 0052 a detectable moiety encompasses any agent can be direct or indirect and thus encompasses additional nucleotides.  The specification in paragraph 0053 teaches, “The term "fluorescent detectable moiety" or "fluorophore" as used herein refers to a molecule that absorbs light at a particular wavelength (excitation frequency) and subsequently  emits light of a longer wavelength (emission frequency).”  Thus the claim encompasses a fluorophore is anything that absorbs at one wavelength and emits at another. Udenfriend (Analytical Biochemistry (1962) volume 3, page 49-49 teaches that nucleotides fluoresce. The claims thus encompass any nucleic acid, which includes naturally occurring nucleic acid. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the naturally occurring nucleotide sequences..
Claim analysis
The instant claim 23 is directed towards a kit comprising oligonucleotide primer pairs suitable for amplifying multiple target segments of a CFTR gene, wherein at least one primer of each oligonucleotide primer pair is detectably labeled, and wherein the kit comprises at least one primer selected from the group consisting of SEQ ID NOs: 1-70.  The specification in paragraph 0053 teaches, “The term "fluorescent detectable moiety" or "fluorophore" as used herein refers to a molecule that absorbs light at a particular wavelength (excitation frequency) and subsequently  emits light of a longer wavelength (emission frequency).”  Thus the claim encompasses a fluorophore is anything that absorbs at one wavelength and emits at another. Udenfriend (Analytical Biochemistry (1962) volume 3, page 49-49 teaches that nucleotides fluoresce. The claims thus encompass any nucleic acid, which includes naturally occurring nucleic acid. .
According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a composition of matter.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon, natural product, or an abstract idea?  Yes, the primers are naturally occurring and the label encompasses additional naturally occurring nucleotides which are fluorescent.  The claim provides no additional limitations. 
Step 2A prong two.  Does the claim recite additional elements that make the elements which render the naturally occurring product significantly more than the judicial exception?  The answer is no as the claim provides not additional limitation.
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No, the claims provide no additional limitations which require the claim is significantly more than a naturally occurring nucleotide sequence made of nucleotides.
The specification does not provide a limiting definition of detectable label.  The specification teaches in 0052 a detectable moiety encompasses any agent can be direct or indirect and thus encompasses additional nucleotides.  
Thus the claim does not provide additional steps which are significantly more than a naturally occurring nucleic acid.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 23, 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over (Claustres (2000) volume 16:143-156), Romey (Medical Genetics (1999) volume 36, page 1-7),  Davies (USPGPUB 2003/0143591),   GenBank Accession AH006034.1 (https://www.ncbi.nlm.nih.gov/nuccore/306537?sat=0&satkey=3787310, 11/7/1994) and Diffenbach (PCR methods and Applications (1993) volume 3, pages S30-S37) and Roux et al(PCR Methods and Applications (1995) volume 4, pages s185-s194).
This rejection is drawn to the elected species of SEQ ID NO 1 and SEQ ID NO 2.
Claustres teaches that mutations in the CFTR promoter were known (page 149, 1st column and figure 3).
Romey teaches mutations in CFTR promoter. 
Davies teaches, “ [0006] The polymerase chain reaction (PCR) amplification of nucleic acids is regularly performed using fluorescently labeled oligonucleotide primers to produce an amplified DNA product that can be detected and quantified absolutely. A wide range of fluorochromes are now commercially available with spectral characteristics (.lambda..sub.max excitation and .lambda..sub.max emission) covering the wavelength range 350 to 700 nm, and into the near infra-red region of the electromagnetic spectrum. Thus, simultaneous, multiple detection of labeled molecules can be performed on the same sample, for example, following ` multiplex` PCR amplification of several nucleic acid sequences using pairs of oligonucleotide primers labeled with different fluorophores. Each pair gives rise to a separate amplified product that can be unambiguously identified due to its fluorescent label.”
GenBank Accession teaches a CFTR sequence comprising SEQ ID NO 1 (nucleotides 391-408) and SEQ ID NO 2( nucleotides 677-660).
Diffenbach teaches parameters and principles of primer design include primer length, terminal nucleotide, GC content, melting temperature, PCR product length, and placement of target sequence (s30-s34).  Diffenbach teaches PCR software was known (s35).
Roux teaches optimization of PCR by the presence of enhancing agents, Mg2+, annealing temperature, primer design, cycle number, hot start PCR (s185-s194).
Designing oligonucleotides to hybridize to specific targets, which are equivalents to those taught in the art is routine experimentation. The prior art teaches the parameters and objectives involved in the selection of oligonucleotides that function as primers, see Diffenbach and Roux. The prior art is replete with guidance and information necessary to permit the ordinary artisan in the field of nucleic acid detection to design primer. As discussed above, the ordinary artisan would be motivated to have designed and tested new primers to obtain additional oligonucleotides that function to detect CFTR and identify oligonucleotides with improved properties. Thus, for the reasons provided above, the ordinary artisan would have designed additional oligonucleotides using the teachings in the art at the time the invention was made. The claimed mutations are obvious over the cited prior art, absent secondary considerations
	Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to design primers with fluorescent labels that are functional equivalents of the claimed primers to identify  mutations in the CFTR promoter.  The artisan would be motivated to design primers to detect known sequences in a gene known in which mutations are implicated in cystic fibrosis.  The artisan would have a reasonable expectation of success as the artisan is merely using known method to design known primers for detection of known sequences.  
Summary
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634